[Cite as State ex rel. Samples v. Heath , 2012-Ohio-2880.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                                       :     JUDGES:
THE STATE OF OHIO, EX REL.                             :     W. Scott Gwin, P.J.
DOUGLAS LEE SAMPLES                                    :     Sheila G. Farmer, J.
                                                       :     Julie A. Edwards, J.
                                      Relator          :
                                                       :     Case No. 2012CA00035
-vs-                                                   :
                                                       :
                                                       :     OPINION
JUDGE TARYN L. HEATH, STARK
COUNTY COURT OF COMMON
PLEAS

                                Respondent




CHARACTER OF PROCEEDING:                                      Writ of Mandamus and Procedendo

JUDGMENT:                                                     Dismissed

DATE OF JUDGMENT ENTRY:                                       June 25, 2012

APPEARANCES:

For Relator                                                   For Respondent

DOUGLAS SAMPLES, Pro Se                                       JOHN D. FERRERO, JR.
Inmate No. A541-614                                           Stark County Prosecuting Attorney
P.O. Box 57                                                   RONALD MARK CALDWELL
Marion, Ohio 43301                                            Assistant Prosecuting Attorney
                                                              Stark County Prosecutor’s Office
                                                              Appellate Section
                                                              110 Central Plaza, South – Suite 510
                                                              Canton, Ohio 44702-1413
[Cite as State ex rel. Samples v. Heath , 2012-Ohio-2880.]


Edwards, J.

        {¶1}     Relator, Douglas Samples, has filed a Complaint for Writ of Mandamus

and Complaint for Writ of Procedendo. Samples raises five issues which he avers

warrant the issuance of a writ.              Respondent has filed a motion to dismiss arguing

Relator has failed to state a claim upon which relief may be granted.

        {¶2}     For a writ of mandamus to issue, the relator must have a clear legal right

to the relief prayed for, the respondent must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary

course of law. State, ex rel. Berger, v. McMonagle (1983), 6 Ohio St.3d 28, 6 OBR 50,

451 N.E.2d 225.

        {¶3}     First, Relator argues his sentencing judgment is void because the

sentence was imposed by video rather than in person. This Court has approved the

use of video resentencing. State v. Dunivant 2011 WL 6938330, 3 (Ohio App. 5 Dist.).

Therefore, Relator cannot demonstrate a clear legal right to be sentenced in person.

Further Relator has or had an adequate remedy at law because this is an issue which

could have been raised on direct appeal.                     For these reasons, Relator has not

demonstrated the required elements which would support the issuance of a writ of

mandamus.

        {¶4}     Relator’s second contention is that the trial court’s second sentencing

entry is void because the trial court failed to vacate the first sentencing entry prior to

imposing the second entry. Relator provides no authority for this proposition, therefore,

he has failed to demonstrate that Respondent has a clear legal duty to vacate the first

sentence. For this reason, the requested writ of mandamus is denied.
Stark County App. Case No. 2012CA00035                                                  3


       {¶5}   In his third claim for relief, Relator argues the second sentence was void

because the jury failed to make a specific finding as to the degree of offense. This is an

issue raised pursuant to the Supreme Court’s holding in State v. Pelfrey (2007), 112

Ohio St.3d. 422. “A direct appeal from a final judgment of conviction is an adequate

remedy at law, which bars a relator's mandamus action.” State ex rel. McKinney v.

McKay 2011 WL 3274082, 4 (Ohio App. 11 Dist.). Relator has or had an adequate

remedy at law by way of direct appeal to raise this issue. For this reason, a writ of

mandamus is precluded.

       {¶6}   In Relator’s fourth mandamus claim, he argues his sentence is void

because of the delay in resentencing. The crux of Relator’s claim is that he still has not

received a valid sentence, therefore, there has been a delay which violates his

constitutional rights. We found in Case Number No. 2010-CA-00122 that Relator did

receive a valid sentence. The Supreme Court has held procedendo and mandamus will

not issue where the requested relief has been obtained, “Neither procedendo nor

mandamus will compel the performance of a duty that has already been performed.”

State ex rel. Kreps v. Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663,

668.   The trial court has already provided the requested final order, therefore, the

instant petition is moot as to this claim. Further, Relator cannot establish the necessary

elements required for the issuance of a writ of mandamus.

       {¶7}   Relator’s final claim is one in procedendo and relates to Respondent’s

failure to rule on motions in the trial court which were pending at the time the instant

complaint was filed. Writs of procedendo are limited to a superior court ordering a lower

court to proceed, “[T]he limited purpose of the writ is to require a lower court to go
Stark County App. Case No. 2012CA00035                                                     4


forward ‘when a court has either refused to render a judgment or has unnecessarily

delayed proceeding to judgment.’ State ex rel. Miley v. Parrott (1996), 77 Ohio St.3d 64,

65, 671 N.E.2d 24.” State ex rel. Lemons v. Kontos 2009 WL 4756269, 2 (Ohio App. 11

Dist.).

          {¶8}   Respondent has now ruled on the motions which were pending in the trial

court making this portion of Relator’s complaint moot.

          {¶9}   For these reasons, the instant petition is dismissed as moot and for failure

to state a claim upon which relief may be granted.




By: Edwards, J.

Gwin, P.J. and

Farmer, J. concur

                                                      ______________________________



                                                      ______________________________



                                                      ______________________________

                                                                   JUDGES

JAE/ads0507
[Cite as State ex rel. Samples v. Heath , 2012-Ohio-2880.]


                 IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL.                                  :
DOUGLAS LEE SAMPLES                                     :
                                                        :
                                         Relator        :
                                                        :
                                                        :
-vs-                                                    :       JUDGMENT ENTRY
                                                        :
JUDGE TARYN L. HEATH,                                   :
STARK COUNTY COURT OF                                   :
COMMON PLEAS                                            :
                                                        :
                                   Respondent           :       CASE NO. 2012CA00035




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

Complaint is dismissed. Costs assessed to Relator.




                                                            _________________________________


                                                            _________________________________


                                                            _________________________________

                                                                         JUDGES